Judgment of the Appellate Division and that of the Trial Term reversed and new trial granted, with costs to abide the event, on the authority of Strang v. Westchester County Nat. Bank
(235 N.Y. 68) and United Cigar Stores Co. v. American Raw Silk Co.
(184 App. Div. 217; 229 N.Y. 532), the case of Hartford v.Greenwich Bank (157 App. Div. 448; 215 N.Y. 726) being so inconsistent in principle with the cases cited that it must now be overruled; no opinion.
Concur: CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ.